DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-18 in the reply filed on 7/20/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021, 10/1/2021 and 7/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 10- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. US 2013/0313573 in view of Lemaitre et al. (“Low-temperature, site selective graphitization of SiC via ion implantation and pulsed laser annealing” , Appl. Phys. Lett. 100, 193105 (2012)) provided in 8/17/2021 IDS and Masato JP2015153789.
Re claim 10, Mizukami teaches a device (10, fig1, [33]), comprising: 
a Schottky diode (10, fig1, [33]) that includes: 
a solid body of SiC (14, fig1, [34]) having a first conductivity type (n-type, [34]); 
an implanted region (18 outer ring, fig1 and 2, [40]) at a first side of the solid body (top side of 14, fig1), which includes dopant species of a second conductivity type (p-type, [40]) that is different from the first conductivity type (n-type, [34]), extends in depth in the solid body (14, fig1, [34]) starting from the first side (top side of 14, fig1), and has a top surface (top surface of 18 in contact with 24, fig1) co-planar with said first side of the solid body; and 
Mizukami teaches region 18 is desirably set to make characteristics of a contact with the first electrode an ohmic contact or close to an ohmic contact ([38]).
Mizukami does not explicitly show an ohmic contact region, which includes one or more carbon-rich layers having graphene, graphite, or a combination of graphene and graphite, and extends in the implanted region.
Lemaitre teaches selectively graphitize SiC region via silicon sublimation to form few-layer graphene over large areas with nanoscale precision (page 193105-1 right col).
Masato teaches P-type SiC region (8, fig11, [20]) makes ohmic contact with surface electrode (4, fig11, [20]) via few-layer graphene (6, fig11, [20]) formed by sublimation of Si from surface of SiC .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mizukame, Lemaitre and Masato to create ohmic contact using graphene formed by pulse laser annealing. The motivation to do so is to create ohmic contact to reduce on-resistance of PN diode part and improve surge current resistance (Mizukami, [50]) with nanoscale precision (page 193105-1 right col).
Re claim 11, Mizukami modified above teaches the device according to claim 10 wherein the ohmic contact region comprises said one or more carbon-rich layers (FLG formed between Mizukami via sublimation of Si from top surface of SiC region 18, fig1), which extend exclusively within the implanted region starting from the first side of the solid body.
Re claim 12, Mizukami modified above teaches the device according to claim 11 wherein said ohmic contact region has an own top surface coinciding with the top surface of the implanted region (FLG formed between Mizukami via sublimation of Si from top surface of SiC region 18 top surface of FLG will be coincide with top surface of 18, fig1).
Re claim 13, Mizukami modified above teaches the device according to claim 10 wherein said ohmic contact region has a thickness in the range of 1 nm and 20 nm (single layer graphene ~0.345nm FLG will be in the range of 1-20nm).
Re claim 14, Mizukami modified above teaches the device according to claim 10 wherein the material of the solid body is one from among: 4H-SiC (14, fig1, [34]), 6H-SiC, 3C-SiC, and 15R-SiC.
Re claim 15, Mizukami teaches a device (10, fig1, [33]), comprising: 
a silicon carbide substrate (12, fig1, [34]); 
an active layer (14, fig1, [34]) on the silicon carbide substrate of a first conductivity type (n-type, [34]), the active layer including a surface (top surface of 14 in contact with bottom surface of 24, fig1); 
a first implanted region (18 outer ring, fig1 and 2, [40]) in the active layer, the first implanted region having a second conductivity type (p-type, [40]) that is different from the first conductivity type (n-type, [34]), the first implanted region including: a first surface (top surface of 18 in contact with 24, fig1); and 
a second implanted region (18 inner ring, fig1 and 2, [40]) in the active layer, spaced from the first implanted region (18 outer ring, fig1 and 2, [40]), the second implanted region having the second conductivity type (p-type, [40]) and including: a second surface (top surface of 18 in contact with 24, fig1); 
Mizukami teaches region 18 is desirably set to make characteristics of a contact with the first electrode an ohmic contact or close to an ohmic contact ([38]).
Mizukami does not explicitly show a first ohmic contact including carbon, the first ohmic contact being between the first surface and the silicon carbide substrate; a second ohmic contact including carbon, the second ohmic contact being between the second surface and the silicon carbide substrate, the second surface is coplanar with the first surface and coplanar with the surface of the active layer.
Lemaitre teaches selectively graphitize SiC region via silicon sublimation to form few-layer graphene over large areas with nanoscale precision (page 193105-1 right col).
Masato teaches P-type SiC region (8, fig11, [20]) makes ohmic contact with surface electrode (4, fig11, [20]) via few-layer graphene (6, fig11, [20]) formed by sublimation of Si from surface of SiC .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mizukame, Lemaitre and Masato to create ohmic contact using graphene formed by pulse laser annealing. The motivation to do so is to create ohmic contact to reduce on-resistance of PN diode part and improve surge current resistance (Mizukami, [50]) with nanoscale precision (page 193105-1 right col).
Re claim 16, Mizukami modified above teaches the device of claim 15 wherein the first implanted region includes a first edge and a second edge, the first ohmic contact having a third edge that is coinciding with the first edge and a fourth edge that is coinciding with the second edge (FLG formed via sublimation of Si from top surface of SiC 18, fig1).
Re claim 17, Mizukami modified above teaches the device of claim 16, further comprising: a first electrode (24, fig1, [41]) formed on and in contact with the surface of the active layer (14, fig1, [34]) and with the first and second surfaces of the first and second implanted regions (top surface of 18, fig1); a second electrode (26, fig1, 41]) on the silicon carbide substrate and spaced from the first electrode by the active layer; and a passivation layer (22, fig1, [41]) on the first electrode, the passivation layer including an opening that extends from the first implanted region to the second implanted region (fig1).
Re claim 18, Mizukami modified above teaches the device of claim 15 wherein the first ohmic contact and the second ohmic contact include layers of graphene (FLG formed via sublimation of Si from top surface of SiC 18, fig1), graphite, or a combination of graphene and graphite.
Re claim 19, Mizukami teaches a device (10, fig1, [33]), comprising: 
an active layer (14, fig1, [34]) of a first conductivity type (n-type, [34]), the active layer including a first surface (top surface of 14, fig1, [34]); 
a first implanted region (18 outer ring, fig1 and 2, [40]) in the active layer, the first implanted region having a second conductivity type (p-type, [40]) that is different from the first conductivity type, the first implanted region including: 
a second surface (top surface of 18 outer ring, fig1 and 2, [40]); and 
a second implanted region (18 inner ring, fig1 and 2, [40]) in the active layer, spaced from the first implanted region, the second implanted region having the second conductivity type (p-type, [40]) and including: 
a third surface (top surface of 18 inner ring, fig1 and 2, [40]); and 
Mizukami teaches region 18 is desirably set to make characteristics of a contact with the first electrode an ohmic contact or close to an ohmic contact ([38]).
Mizukami does not explicitly show a first ohmic contact including carbon; a second ohmic contact including carbon, the third surface is coplanar with the second surface and coplanar with the first surface of the active layer.
Lemaitre teaches selectively graphitize SiC region via silicon sublimation to form few-layer graphene over large areas with nanoscale precision (page 193105-1 right col).
Masato teaches P-type SiC region (8, fig11, [20]) makes ohmic contact with surface electrode (4, fig11, [20]) via few-layer graphene (6, fig11, [20]) formed by sublimation of Si from surface of SiC .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mizukame, Lemaitre and Masato to create ohmic contact using graphene formed by pulse laser annealing. The motivation to do so is to create ohmic contact to reduce on-resistance of PN diode part and improve surge current resistance (Mizukami, [50]) with nanoscale precision (page 193105-1 right col).
Re claim 20, Mizukami modified above teaches the device of claim 19, comprising a silicon carbide substrate (12, fig1, [34]), the active layer (14, fig1, [34]) being on the silicon carbide substrate, the first ohmic contact (FLG formed via sublimation of Si from top layer of SiC 18 under top surface of 18, fig1) being between the second surface and the silicon carbide substrate.
Re claim 21, Mizukami modified above teaches the device of claim 20 wherein the second ohmic contact (FLG formed via sublimation of Si from top layer of SiC 18 under top surface of 18, fig1) being between the third surface and the silicon carbide substrate.
Re claim 22, Mizukami modified above teaches the device of claim 21 comprising an edge termination ring (20, fig1, [45]) in the active layer, the first and second implanted regions being surrounded by the edge termination ring (fig2).
Re claim 23, Mizukami modified above teaches the device of claim 22 comprising an anode (24, fig1, [41]) on the first surface of the active layer.
Claim(s) 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mizukami et al. US 2013/0313573 in view of Lemaitre et al. (“Low-temperature, site selective graphitization of SiC via ion implantation and pulsed laser annealing” , Appl. Phys. Lett. 100, 193105 (2012)) provided in 8/17/2021 IDS , Masato JP2015153789 and Henning et al. US 2013/0062620.
Re claim 24, Mizukami does not explicitly show the device of claim 23 comprising a third ohmic contact on the silicon carbide substrate, the third ohmic contact being spaced from the first ohmic contact by the silicon carbide substrate, the active layer, and the first implanted region.
Henning teaches forming a ohmic contact (20, fig1, [26]) under the silicon carbide substrate (12, fig1, [27]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mizukame modified above with Henning to add a ohmic contact layer between substrate and cathode. The motivation to do so is to reduce contact resistance and facilitate low impedance coupling (Henning, [26]).
Re claim 25, Mizukami modified above teaches the device of claim 24 comprising a cathode (26, fig1, [41]) on the third ohmic contact (ohmic contact layer of Henning added on top of cathode 26, fig1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812